EXHIBIT 10.25 Hosted Services Agreement AMENDMENT NO. 27 TO NAVITAIRE HOSTED SERVICES AGREEMENT This Amendment No. 27 to the NAVITAIRE Hosted Services Agreement (this “Amendment”), effective as of January 1, 2013 (“Amendment Effective Date”), is entered into by and between Navitaire LLC, a Delaware limited liability company (“NAVITAIRE”), and VRG Linhas Aereas S.A., as successor of GOL – Transportes Aereos S/A, a Brazilian corporation (“Customer”). Initially capitalized terms used but not otherwise defined herein shall have the meanings assigned to such terms in the Agreement (as defined below). A. NAVITAIRE and Customer are parties to that certain NAVITAIRE Hosted Services Agreement dated as of May 1, 2004 and amended by: (i) Amendment No. 1 dated as of January 1, 2005, (ii) Amendment No. 2 dated as of June 13, 2005, (iii) Amendment No. 3 dated as of October 1, 2005, (iv) Amendment No. 4 dated as of November 14, 2005, (v) for the avoidance of doubt, there is no Amendment No. 5, (vi) Amendment No. 6 dated as of April 5, 2006, (vii) Amendment No. 7 dated as of June 1, 2006, (viii) Amendment No. 8 dated as of June 11, 2007 (ix) Amendment No. 9 dated as of August 20, 2007; (x) Amendment No. 10 dated as of August 27, 2007; (xi) Amendment No. 11 dated as of April 24, 2008; (xii) Amendment No. 12 dated as of April 24, 2008; (xiii) Amendment No. 13 dated as of July 31, 2008; (xiv) Amendment No. 14 dated as of October 31, 2008; (xv) Amendment No. 15 dated as of October 1, 2008; (xvi) Amendment No. 16 dated as of October 1, 2009; (xvii) Amendment No. 17 dated as of February 1, 2010; (xviii) Amendment No. 18 dated as of March 15, 2010; (xix) Amendment No. 19 dated as of June 25, 2010; (xx) Amendment No. 20 dated as of November 1, 2010; (xxi) Amendment No. 21 dated as of March 1, 2011; (xxii) Amendment No. 22 dated as of February 1, 2012; (xxiii) Amendment No. 23 dated as of February 5, 2012; (xxiv) Amendment No. 24 dated as of February 5, 2012; (xxv) Amendment No. 25 dated as of September 1, 2012; and (xxvi) Amendment No. 26 dated as of December 24, 2012 (the “Agreement”), pursuant to which NAVITAIRE performs Hosted Services for Customer. B. Section 18.1 of the Agreement permits the parties to amend the terms and conditions of the Agreement provided such amendment is made in writing signed by the parties. C. NAVITAIRE and Customer desire to amend the terms of the Agreement as provided below. Accordingly, and in consideration of the foregoing, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereby agree as follows: 1 Definitions. The following definitions are added to or replace existing definitions in Section 1, Definitions, in alphabetical order. · Component Minimum Availability Target means [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of Reporting Period Minutes during a defined Reporting Period (minus the total number of minutes of Planned Downtime for the applicable component) in which a given Component of the Hosted Services System will be available where “Components” are comprised of Web Booking, Call Center Booking, API Booking, SkyPort Login or Check-in, and CRS/GDS/ARS, Code-share or Interline Booking as set forth in Exhibit A Section 8.9.3(c). Component Minimum Availability Target and the Minimum System Availability Target are mutually exclusive such that an interruption in service that results in a failure to achieve the Minimum System Availability Target shall not also be a failure to achieve the Component Minimum Availability Target. · Contract Year means [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of each calendar year. 1 NAVITAIRE Proprietary and Confidential Hosted Services Agreement · Minimum System Availability Target means the percentage of time in Reporting Period Minutes during a defined Reporting Period (minus the total number of minutes of Planned Downtime) that Customer expects Hosted Services System will be available. · Partial Service Interruption means an outage or degraded performance of a Component due to: a NAVITAIRE controlled primary circuit network line being down, a NAVITAIRE controlled server or router being down, or a System Errorwhich causes the Component to be unavailable all as further described in Section 8.9. · Reporting Period Minutes means, with respect to a given Reporting Period, the total number of minutes during such Reporting Period. · Recovery Point Objective (RPO) means the amount of data loss of critical business data, as measured in units of time. · Recovery Time Objective (RTO) means the time between the declaration of a disaster by NAVITAIRE and Customer and the turnover of the critical business systems at the DR site from NAVITAIRE to Customer. Following the turnover of the critical business systems to Customer, Customer will perform acceptance testing prior to service restoration. 2 Amendment to modify the Term of the Agreement , as follows: Section 5.1, Term of the Agreement, is hereby deleted and replaced in its entirety as follows: 5.1 Term. Unless otherwise terminated earlier under this Section 5, this Agreement shall commence on the Effective Date and continue until December 31, 2018 . 3 Amendment to modify the Termination for Convenience Section of the Agreement, as follows: In Section 5.3, Termination for Convenience, of the Agreement, the reference to “Guaranteed Monthly Minimum O&Ds” shall be replaced with “Monthly Guaranteed O&Ds as defined in the table in Section 1.1.1(b) of Exhibit H”. 4 Amendment to modify the Fee Adjustment for Service Fees of the Agreement, as follows: Section 6.4.1, Service Fees of the Agreement, is hereby deleted and replaced in its entirety as follows: 6.4.1 Service Fees. The Per Host O&D Booked values defined in the Monthly Recurring Service Fees – New Skies Bundle in Section 1.1.1 of Exhibit H (“Adjustable Amounts”) are subject to the adjustments as set out in this Section 6.4.1. The Adjustable Amounts shall be adjusted annually beginning on [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and each following one year anniversary thereafter (the “Adjustment Date”) to account for inflation. On the Adjustment Date, if the U.S. Bureau of Labor Statistics Employment Cost Index for Compensation/Civilian Workers/White Collar/Professional and related Occupations (Not Seasonally Adjusted) as published by the Bureau of Labor Statistics of the Department of Labor (the “ECI”), (the “Current Index”), increases from the ECI applicable twelve (12) months prior thereto (the “Base Index”), then effective as of such Adjustment Date, the Adjustable Amounts, as previously adjusted, will be increased by the percentage that the Current Index increased from the Base Index. In such event, NAVITAIRE will provide to Customer a recalculation of the Adjustable Amounts. If the U.S. Bureau of Labor Statistics stops publishing the ECI or substantially changes the content of the ECI, the parties will substitute another comparable measure published by a mutually agreeable source. Upon Customer’s deployment of a Major Release, Customer will not be charged additional fees for the existing Services set forth in Section 2, Scope of Services, of Exhibits A and F, but will be charged additional fees for any additional Services as mutually agreed in a written amendment to the Agreement. 2 NAVITAIRE Proprietary and Confidential Hosted Services Agreement 5 Amendment to modify the Fee Adjustment for Support Fees of the Agreement. In Section 6.4.2, Support Fees, the reference to “Exhibits A and B” shall be replaced with “Exhibit H”. 6 Amendment to add Use of Third Party Access to Hosted Services to the Agreement as Section 7.4 (g). Section 7.4 (g), Use of Third Party Access to Hosted Services is added, as follows: (g) Use of Third Party Access to Hosted Services. NAVITAIRE has enabled features in its Hosted Services to allow customers and third parties to access the Hosted Services and to modify certain NAVITAIRE products and applications, using software products and applications not developed by NAVITAIRE. Should there be a failure of a software product or application not developed by NAVITAIRE, or should such software product or application cause NAVITAIRE provided Hosted Services to fail or to be adversely impacted, NAVITAIRE shall, at its sole discretion, disable the offending software product or application, and deny access to NAVITAIRE Hosted Services. Software products and applications or modification to software products or applications not developed by NAVITAIRE that fail or cause NAVITAIRE Hosted Services to fail shall also suspend any Service Levels in theHosted Services Agreement or other commitments previously agreed between the parties. The parties shall mutually agree on a written procedure that outlines NAVITAIRE’S acceptance of software products and applications not developed by NAVITAIRE. 7 Amendment to the Scope of Services. Section 2, Scope of Services, of Exhibit A is hereby deleted and replaced in its entirety, as follows: ‘X’ or ‘N/A’ Hosted Reservation Services – New Skies Base Functionality X New Skies – Hosted Reservation Services, which includes: § SkySpeed - Call Center Reservation System § SkySales™ - Internet Reservation System § SkySchedule - Scheduling Application, which consists of: § Fare and Inventory Management – SkyFare/SkyManager § SkyPay® - Payment Processing and Settlement § SkyPort - Airport Check-In System § New Skies Reports – Reporting System, which includes: § Standard Reports § Flight Information Control and Display (FLIFO) § Agency Billing and Commissions § SkyManager - Configuration and Management Utility, which consists of: § Management Console § Security ‘X’ or ‘N/A’ Hosted Reservation Services – New Skies Add-On Functionality X Disaster Recovery Services X Type B/Teletype Connectivity for Operational Messages X API Suites X Booking and Voucher API Suite X Check-In API Suite X CRS/GDS/ARS Type B/Teletype Connectivity with [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Partners, as defined in Exhibit H § Inbound Interline § Inbound E-Ticket § E-Ticket Number (TKNE) Payment Accepted X Codeshare Distribution § Operating and Marketing Codeshare as further described in Exhibit H 3 NAVITAIRE Proprietary and Confidential Hosted Services Agreement X Travelport Interline Gateway (TIG) Connectivity X CRS/GDS/ARS Type A/EDIFACT Booking Connectivity Type A/EDIFACT Booking Connectivity (ITAREQ, HWPREQ, CLTREQ) with [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] § Type B/Teletype Connectivity § Instant Pay X CRS/GDS/ARS Type A/EDIFACT Booking and Availability Connectivity Type A/EDIFACT Booking Connectivity (ITAREQ, HWPREQ, CLTREQ) with [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] § Type B/Teletype Connectivity § Instant Pay X ARS Type A/EDIFACT Booking and Availability Connectivity Type A/EDIFACT Booking and Availability Connectivity with [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] § Type B/Teletype Connectivity X Type B GDS § [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] X Type B/Teletype Connectivity for AVS Messages – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] X Low Fare Finder X Block Space Arrangements (non-automated booking inventory) X Advanced Passenger Information System (APIS) § [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] X Secure Flight / AQQ X Customs and Border Protection (CBP) PNR Push X Extended PNR Archiving X Additional Test Account X Data Store Products N/A Data Store X Data Store Workbench N/A Enhanced Data Store X Booking History Files X Virtual Private Network (VPN) Connectivity – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] X Additional Network Switch Ports X Inbound E-Ticket Acceptance Connectivity 4 NAVITAIRE Proprietary and Confidential Hosted Services Agreement X Extended Look to Booked Segment Ratio § Booking API Web Services LTB Fee – Includes LTB Ratio [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] § Internet Booking Engine (SkySales) LTB Fee – Includes LTB Ratio [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] X InterAirline Through Check-in (IATCI) with [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] X E-Ticket Display via the Travelport ETDBase X E-ticket Issuance via the Travelport ETDBase and Interchange X Travel Commerce Services – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] X Open Skies Data Archiving 8 Amendment to replace the Disaster Recovery Services Description in Exhibit A. The Disaster Recovery Services section of the table in Exhibit A, Section 6, New Skies by NAVITAIRE Functionality Included in Hosted Reservation Services, of Exhibit A is hereby deleted and replaced in its entirety by the table below. The parties further agree to negotiate in good faith towards an updated Exhibit A, Section 6 functionality description to replace Section 6 as necessaryto align with the new Exhibit A, Section 2 Scope of Services section agreed above.The parties shall negotiate in good faith to complete such updates in a mutually agreed, written amendment no later than the earlier of: (a) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] days of the upgrade to New Skies version [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] or (b) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] . Disaster Recovery Services General Features - Disaster Recovery Services Disaster Recovery Services will be provided at a backup location in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for the Hosted Reservation Services Base Functionality. NAVITAIRE reserves the right to relocate the DR site, based upon [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] advance written notice to Customer. § Disaster Recovery Invocation is structured into [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] phases of service re-instatement: § Business Critical Services are those services reinstated subject to the RPO and RTO objectives stated in this Agreement; § Secondary Services are those services reinstated subject to capacity and performance requirements of the Business Critical Services; and § Tertiary Services are other optional services reinstated as required and agreed with Customer. 5 NAVITAIRE Proprietary and Confidential Hosted Services Agreement Business Priority Business Critical Secondary Tertiary Recovery Phase: First Second Third Applications New Skies: SkySchedule SkyFare SkyUtlitiies SkyPort SkyPay SkyChannel API – Check-in and Booking ESC Messaging – Type B Only Hosted Web Services ODS Access New Skies Reports Navitaire Reporting Travel Commerce As Mutually Agreed in writing RTO: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] RPO: § Failover Event : The DR site will be used for Hosted Reservation Services: (a) only in the event of a disaster resulting in a catastrophic failure in the primary data center; and (b) upon approval from NAVITAIRE and Customer Executive sponsors. To the extent approval is reached verbally, NAVITAIRE will send a confirmation in writing as soon as reasonably practicable (including e-mail) to Customer Executive Sponsors noting the time of the invocation agreed by the parties and Customer shall send a confirmation response. § Messaging Services : In the case of a failover to DR, direct links (e.g., Type A/EDIFACT, API) for distribution and operational messaging will be unavailable. Type B/Teletype functionality will only be available via a third party link (e.g., [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] ), for which Customer may incur additional message fees. Any Customer-specific connections for functions including, but not limited to, GDS, interline, code-share, IATCI and E-ticketing will be available only if Customer has set up links to the DR site and has informed NAVITAIRE as to the specifics of those links. § DR Site Usage : Once a Failover Event triggers a failover to the DR site, Customer will conduct its operations as to minimize capacity stress on the Hosted Services and the Hosted Services System. Customer will avoid special inventory sales and other high volume activities while hosted on the DR site. § DR Site Capacity: The DR site will provide capacity to support [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of Customer’s Annual O&D Passenger Commitments transaction activity, as described in Section 1.1.1 (b), of Exhibit H, O&D Passenger Commitments. Once a failover to the DR site is executed, Customer shall conduct its operations as to minimize capacity stress on the Hosted Services and the Hosted Services System. Customer will avoid special inventory sales and other high volume activities while hosted on the DR site. § Increased DR Site Capacity : If the disaster necessitates a data center replacement for the primary data center, NAVITAIRE will use commercially reasonable efforts to provide the Hosted Services from the DR site consistent with those at the primary data center immediately after the occurrence of such Disaster within a reasonable timeline, dependent on the nature of the disaster. § System Availability Targets : In the event of failover to the DR site, System Availability Targets will be suspended until service is restored to the primary data center or full capacity is delivered from the DR site after a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] day stabilization period, whichever is sooner. § DR Site Connectivity : Data circuits to the DR site are the responsibility of Customer and may be in the form of standby, VPN, or dedicated circuits. NAVITAIRE will provide the circuit between the primary data center and the DR site to perform data synchronization. § Testing of the DR site : § Customer is required to undertake an invocation test (a failover and failback) contemporaneously with the upgrade process to a new release and for initial go live of the New Skies system; Customer’s failure or refusal to perform this test will invalidate the RTO and RPO objectives ; while Customer and NAVITAIRE may jointly agree to perform additional invocation tests, NAVITAIRE reserves the right to limit the number of invocation test in a calendar year. § NAVITAIRE undertakes more limited but non service impacting internal testing on a scheduled basis. This typically verifies data availability and basic operation of recovery systems § Data integrity testing will include a data validation check via direct login to Customer’s database housed at the DR site. Scope of testing will include row-count compares and sample PNR reviews between data located at the primary data center and the DR site. Connectivity sufficient to perform the Data Integrity test will be established using a Customer provisioned WAN connection. Customer is responsible for verifying that routing does not rely on the primary data center. Limitations and Exclusions § Disaster Recovery Services are intended to support mission critical functions such as call center, internet, and API bookings, payments, and airport check-in operations, and are not intended to support all Customer business functions. 6 NAVITAIRE Proprietary and Confidential Hosted Services Agreement 9 Amendment to modify the Partial Service Interruption parameters within Section 8.2.1 (b). The table in Section 8.2.1(b) of Exhibit A is deleted and replaced in its entirety, as follows: Component Target Response Time Measurement Interval* Unacceptable Response Time Website · Availability · Commit [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Call Center Booking · Availability · Commit API Booking · Availability · Commit SkyPort · Login · Check-in CRS/GDS/ARS, Code-share or Interline Booking · Availability · Commit 10 Amendment to Add Incident Resolution Target. Section 8.2.4, Incident Resolution Target, is added to Exhibit A, as follows: 8.2.4 Incident Resolution Target. (a) Target Definition. The INC Resolution Target by Severity, is as follows: INC Resolution Target by Severity Emergency High Medium Low [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (b) Remedy. If one INC that is listed on the monthly support invoice violates the INC Resolution Target, as defined in the table above, then NAVITAIRE shall reduce the support invoice by [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the invoice on which that INC is listed for up to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], or up to a maximum penalty of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the total monthly Support invoice. The INCs which are subject to the Incident Resolution Target, are those which are classified by NAVITAIRE as Support, Failure, or Question and which have a detrimental effect on the production environment. In the event that NAVITAIRE has resolved the INC within the applicable timeframe, but Customer has requested that the INC remain open (e.g., for monitoring purposes) no reduction in the support invoice shall apply with respect to such resolved but open INCs. The remedies defined in this Section 8.2.4 and in Sections 8.8 and 8.9, if applicable, constitute Customer’s sole and exclusive remedies and NAVITAIRE’s entire liability with respect to a failure to meet the Incident Resolution Target. 7 NAVITAIRE Proprietary and Confidential Hosted Services Agreement 11 Amendment to modify Remedies and Corrective Action in Exhibit A of the Agreement, as follows: Section 8.8, Remedies and Corrective Action, of Exhibit A of the Agreement, is hereby deleted and replaced in its entirety with the following new sections: 8.8 Remedies and Corrective Action – Interrupted Service. The remedies and corrective action described below will be applied with respect to each Reporting Period. Conflict and Exhaustion of Provisions as stated at the beginning of this Exhibit A will apply to this Section. Corrective Action. The NAVITAIRE Account Manager shall monitor corrective action and report to the Executive Sponsors. In the event that the Minimum System Availability Target is not met during the Reporting Period, the NAVITAIRE Account Manager shall initiate corrective action during the subsequent Reporting Period. Subject to 8.8.2 and 8.8.3, NAVITAIRE shall, at its own expense, use commercially reasonable efforts to correct the deficiency in order to meet the future Minimum System Availability Target. Failure Notification. Upon a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] failure of NAVITAIRE to meet the Minimum System Availability Target during successive Reporting Periods, the issue shall be escalated to the CEO, President, or Managing Director level of each company. Customer may notify NAVITAIRE, in writing, of the failure to meet the Minimum System Availability Target. Upon receipt of such notice, NAVITAIRE will begin reporting system availability in weekly reporting periods and will communicate to Customer within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] days and in writing the status of improvement in performance. If NAVITAIRE fails for [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] consecutive months or [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] months in any consecutive [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] period to meet the Minimum System Availability Target, within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of such event, Customer may terminate this Agreement in accordance with Section 5.2.1 of the Agreement and require NAVITAIRE to use commercially reasonable efforts to work with Customer and its selected vendor to move the data to another reservation system vendor, paying NAVITAIRE time and materials. Rebate Calculations. In the event one or more qualifying Interrupted Service events, as defined below, occur during a specified Reporting Period, the following provisions shall apply: (a) Rebate - Interrupted Service below Minimum System Availability Target. If, during any Reporting Period, the Interrupted Service Minutes exceed the number of unavailable minutes allowed by the Minimum System Availability Target, a rebate per minute will be applied to each minute exceeding the number of unavailable minutes allowed by the Minimum System Availability Target as follows: 8 NAVITAIRE Proprietary and Confidential Hosted Services Agreement · [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], from the Minimum System Availability Target up to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] availability (e.g. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] in a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]); · [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] applicable to availability less than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (e.g. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] in a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]). These amounts will be credited to an invoice as described in Section 8.10.1. (b) Rebate - Interrupted Service for Multiple Short Interrupted Service Events. If, during any Reporting Period, Customer has experienced [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] or more short Interrupted Service events of at least [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] each, a rebate per [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be applied to each [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for Interrupted Service from that point forward during the Reporting Period, at a rate of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] up to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of a Reporting Period’s total [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (i.e., the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of Interrupted Service in the Reporting Period for a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]), which will be credited to an invoice as described in Section 8.10.1. For the avoidance of doubt, once the Interrupted Service Minutes exceed the number of unavailable minutes allowed by the Minimum System Availability Target, the rebates in Section 8.8.3 shall apply and the accumulation at [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall not apply. 9 NAVITAIRE Proprietary and Confidential Hosted Services Agreement Remedies and Corrective Action – Partial Service Interruption. The remedies and corrective action described below will be applied with respect to each Reporting Period. Conflict and Exhaustion of Provisions as stated at the beginning of this Exhibit A will apply to this Section. Corrective Action. The NAVITAIRE Account Manager shall monitor corrective action and report to the Executive Sponsors. In the event that the Component Minimum Availability Target is not met during the Reporting Period for one or more individual components, the NAVITAIRE Account Manager shall initiate corrective action during the subsequent Reporting Period. Subject to 8.9.2 and 8.9.3, NAVITAIRE shall, at its own expense, use commercially reasonable efforts to correct the deficiency in order to meet the Component Minimum Availability Target. Failure Notification. Upon a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] failure of NAVITAIRE to meet the Component Minimum Availability Target during successive Reporting Periods, the issue shall be escalated to the CEO, President, or Managing Director level of each company. Customer may notify NAVITAIRE, in writing, of the failure to meet the Component Minimum Availability Target. Upon receipt of such notice, NAVITAIRE will begin reporting system availability in weekly reporting periods and will communicate to Customer within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and in writing the status of improvement in performance. Rebate Calculation. In the event one or more qualifying Partial Interrupted Service events occur during a specified Reporting Period, the following provisions shall apply: (a) Rebate – Partial Service Interruption below Component Minimum Availability Target. If, during any Reporting Period, the Partial Service Interruption minutes for a single component exceed the number of unavailable minutes allowed by the applicable Component Minimum Availability Target, a rebate per minute will be applied to each minute exceeding the Component Minimum Availability Target as follows: · [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] multiplied by the Percent of Rebate value defined in the table below, from the Minimum System Availability Target up to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] availability (e.g., [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] in a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]); 10 NAVITAIRE Proprietary and Confidential Hosted Services Agreement · [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] applicable to availability less than [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (e.g., [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] in [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]) multiplied by the Percent of Rebate value defined in the table below. These amounts will be credited to an invoice as described in Section 8.10.1. (b) Rebate – for Multiple Short Interrupted Service Events. If, during any Reporting Period, Customer has experienced [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] or more short Partial Service Interruption events for (i): SkyPort Login or Check-in of at least [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] each or (ii) API Booking of at least [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] each during the hours of Monday - Friday from 10AM – 6PM Sao Paulo time (“Peak Hours”), a rebate [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be applied to each minute of Partial Service Interruption for SkyPort Login or Check-in or API Booking, as applicable, from that point forward during the Reporting Period, at a rate of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] up to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of a Reporting Period’s total [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (i.e., [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of Partial Service Interruption in the Reporting Period for a [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]), which will be credited to an invoice as described in Section 8.10.1. For the avoidance of doubt, once the Partial Service Interruption [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] exceed the number of unavailable [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] allowed by the applicable Component Minimum Availability Target, the rebates in Section 8.9.3 shall apply and the accumulation at [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall not apply. 11 NAVITAIRE Proprietary and Confidential Hosted Services Agreement (c) Partial Service Interruption Component Percent of Rebate. The weighting of the disruption for the individual components which are evaluated within the Partial System Disruption are as follows: Component Percent of Rebate Web Booking [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Call Center Booking API Booking SkyPort Login or Check-in CRS/GDS/ARS, Code-share or Interline Booking (calculated as [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per link, for up to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] ) TOTAL 100% A SkyPay outage will be considered a Partial Service Interruptions to the booking channels of Web Booking, Call Center Booking, and API Booking. A SkyPay outage is defined as a complete availability outage of SkyPay due to: § NAVITAIRE controlled primary circuit network line being down; § NAVITAIRE controlled server or router being down; or § System Error which causes SkyPay to be completely unavailable . Service credits will not exceed [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] amount listed in Sections 8.9.3 (a) or (b) above. For the avoidance of doubt, a single event will not be considered both an Interrupted Service and a Partial System Interruption for purposes of this Agreement. Further, a single event cannot be considered an Interrupted Service under both Hosted Reservation Services, as defined in this Exhibit A and Hosted Web Services, as defined in Exhibit F. Rebate Provisions. The following provisions apply to all rebates contemplated under this Exhibit A. 12 NAVITAIRE Proprietary and Confidential Hosted Services Agreement Posting of Credits to Invoices. Any rebates to be assessed shall be credited to an invoice following all of the rebate earn back periods described in Section 8.10.5 below. Upgrade Exemption. Rebates will not be provided for any Interrupted Service events or Partial System Interruption events within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of a major upgrade. Exemption. For the avoidance of doubt, the reference in Section 7.4(g) of the Agreement to suspension of Service Levels means that NAVITAIRE shall be excused from performance of its obligations with respect to such Service Levels and that no rebates shall apply. Rebate Cap. The maximum rebate that may be assessed per month is [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the Hosted Reservation Services Monthly Recurring Service Fees of the associated billing period associated with the month the Minimum System Availability Target or Component Minimum Availability Target is not achieved. The maximum rebate that may be assessed per Contract Year is [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the aggregate Hosted Reservation Services Monthly Recurring Service Fees for such Contract Year. Rebate Earn Back. NAVITAIRE will have the opportunity to earn back rebates in the months following Interrupted Service events or Partial Service Interruptions in which rebates were incurred, provided that NAVITAIRE achieves System Availability greater than the Minimum System Availability Target or Component Minimum Availability Target, as applicable, in each subsequent month. Rebates will be earned back per the following scheme: Month 1 following month in which rebates were incurred – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Month 2 following month in which rebates were incurred – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Month 3 following month in which rebates were incurred – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] The remedies defined in this Section 8 constitute Customer’s sole and exclusive remedies and NAVITAIRE’s entire liability with respect to a failure to meet the Minimum System Availability Target or any Component Minimum Availability Target. For the avoidance of doubt, any rebates provided to Customer pursuant to this Section 8 shall be deemed liquidated damages and shall operate to reduce the liability cap in Section 10 of the Agreement. 12 Amendment to Exhibit F – Hosted Web Services. Section 9.2.1 and Section 9.8 of Exhibit F are hereby deleted in their entirety and replaced as follows: Service Level Targets – SkySales Internet Suite System Availability. NAVITAIRE will seek to provide Customer with an overall minimum system availability target of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of all Reporting Period Minutes for the applicable Reporting Period (the “SkySales Minimum System Availability Target”). Interrupted Service minutes will be measured and used to determine the percentage of monthly Hosted Web Services system availability. 13 NAVITAIRE Proprietary and Confidential Hosted Services Agreement a) Interrupted Service means a complete SkySales Internet Suite system availability outage, due to the following: · NAVITAIRE controlled primary circuit network line being down; · NAVITAIRE controlled server or router being down; or · System Error which causes the system to be completely unavailable. b) Network Responsibilities. The network and hardware components of the web hosting infrastructure and the NAVITAIRE SkySales software that resides on those components are the responsibility of NAVITAIRE. In the event of an Interrupted Service that occurs involving those components, NAVITAIRE is responsible. c) Planned Downtime. Planned Downtime will be used to provide hardware and software maintenance services. Planned Downtime is scheduled at a time that is agreeable for NAVITAIRE and Customer, generally between 12:00 AM and 4:00 AM local time for Customer. NAVITAIRE will notify Customer no later than 12 PM the day prior to the scheduled event if the time is needed for Change Control purposes. 9.8 Remedies and Corrective Action – Interrupted Service. The remedies and corrective action described in Exhibit A, Section 8.9 regarding Partial Service Interruption comprised of the web booking component and in Section 8.10 shall apply. 13 Amendment to Exhibit H – Price and Payment. Exhibit H – Price and Payment is hereby replaced in its entirety as attached. 14 No Other Changes. Except as specifically amended by this Amendment, all other provisions of the Agreement remain in full force and effect. This Amendment shall not constitute or operate as a waiver of, or estoppel with respect to, any provisions of the Agreement by any party hereto. 14 NAVITAIRE Proprietary and Confidential Hosted Services Agreement 15 Counterparts. This Amendment may be executed in one or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same agreement. 16 Successors and Assigns. This Amendment shall inure to the benefit of and be binding upon NAVITAIRE and the Customer and their respective successors, heirs and assigns. 17 Conflict of Provisions. In the event that there exists a conflict between any term, condition, or provision contained within this Amendment, and in any term, condition, or provision contained within the Agreement, the term, condition, or provision contained within this Amendment shall control. < Signature Page Follows > 15 NAVITAIRE Proprietary and Confidential Hosted Services Agreement IN WITNESS WHEREOF , the parties hereto have executed this Amendment as of the day and year written below. NAVITAIRE LLC Signature: Printed Name: Title: Date: VRG LINHAS AEREAS S.A Signature: Printed Name: Title: Date: Witness Name: Witness ID: Witness Name: Witness ID: 16 NAVITAIRE Proprietary and Confidential Hosted Services Agreement EXHIBIT H PRICE AND PAYMENT 1 Fee Schedule All fees in this Exhibit are specified in USD. Service Fees Monthly Recurring Service Fees – New Skies Bundle: Monthly O&D Tier Beginning Monthly O&D Tier End Hosted Reservation Services – New Skies Bundle Per Host O&D Booked 1 850,000 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] 850,001 1,200,000 1,200,001 1,500,000 1,500,001 1,800,000 1,800,001 2,100,000 2,100,001 2,400,000 2,400,001 2,700,000 2,700,001 3,000,000 3,000,001 + (a) New Skies Bundle Components. The New Skies Bundle scope consists of the following: · New Skies - Hosted Reservation Services Base Functionality · Disaster Recovery Services · Hosted Web Services · Type B Operational Messaging for the following message types: o ADL o BSM o MVT o NAM o PIS o PNL o PXA o PXB · Booking and Voucher API Suite · Check-in API Suite · Type B Inbound Interline and Inbound E-ticket with [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] non GDS/CRS partners, as follows: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Customer may replace a partner with another partner via a mutually agreed and executed amendment. Any Type B Inbound Interline and Inbound E-ticket partners over and above [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]partners shall be subject to additional Monthly Recurring Service Fees. 17 NAVITAIRE Proprietary and Confidential Hosted Services Agreement · Codeshare Distribution with [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Operating and or Marketing Codeshare partners. Existing partners are as follows: Operating Type B Codeshare with [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Marketing Type B and Operating Type A Codeshare with [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] additional partners to be added via amendment with implementation fees and timeline as defined in the amendment. New Skies Bundle includes up to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] collective CRS/GDS/ARS Codeshare bookings across Operating and/or Marketing Codeshare partners 1 Customer may replace a partner with another partner via a mutually agreed and executed amendment. Any Codeshare partners over and above [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] partners shall be subject to additional Monthly Recurring Service Fees. · [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Interline Gateway [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Connectivity · Annual Report of Standards for Attestation Engagements (SSAE) No. 16 (formerly SAS70) or its successor as mutually agreed. · Type A GDS Booking with the following three (3) GDSs: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
